— Appeal by defendant from a judgment of the County Court, Westchester County, rendered June 24, 1975 upon resentence, convicting him of attempted robbery in the first degree, upon his plea of guilty, and sentencing him to an indeterminate prison term of not more than four years, to run consecutively to a 10-year Federal sentence imposed on August 26, 1971. Judgment modified, as a matter of discretion in the interest of justice, by reducing the term of imprisonment to a maximum of two years, to run consecutively to the above-mentioned Federal sentence. As so modified, judgment affirmed. The indeterminate consecutive term of not more than four years does not comport with the apparent intent of the original sentencing court (on September 2, 1971). Rabin, Acting P. J., Martuscello, Cohalan, Christ and Shapiro, JJ., concur.